Opinion filed August 31, 2012




                                               In The

   Eleventh Court of Appeals
                                            __________

                        Nos. 11-12-00225-CR & 11-12-00226-CR
                                      __________

                      STEVEN ARNOLD LAMBERT, Appellant
                                                  V.
                                STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court
                                    Taylor County, Texas
                           Trial Court Cause Nos. 18299B & 18298B



                             MEMORANDUM OPINION
       Appellant, Steven Arnold Lambert, filed pro se notices of appeal from two convictions
for burglary of a habitation. Based upon a plea bargain agreement entered in each case, appellant
stipulated to the evidence and entered a plea of guilty to the offense and a plea of true to the
enhancement allegation, and the trial court assessed his punishment in each case at confinement
for thirty years, with the sentences to run concurrently. We dismiss the appeals.
       This court notified appellant in Cause No. 11-12-00225-CR by letter dated August 10,
2012, that the trial court had certified that appellant had no right of appeal and that appellant had
waived his right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We subsequently notified
appellant by letter dated August 16, 2012, that the trial court’s certification of appellant’s right of
appeal in Cause No. 11-12-00226-CR indicated that appellant had waived his right of appeal.
We requested that appellant respond and show grounds to continue the appeals. Appellant has
filed a pro se response stating that he has asked the trial court for permission to appeal these
convictions and also that the trial court never heard appellant’s pretrial motions. Appellant’s
counsel has filed a response in each cause indicating that he “know[s] of no legal grounds to
support an appeal.” Counsel points out that there were no rulings on pretrial motions and that
appellant was aware that his plea bargain would result in a waiver of his right to appeal unless
the trial court specifically granted permission to appeal. See Rule 25.2(a)(2).
       In each case, appellant entered into a plea bargain agreement. The documents on file in
each case show that appellant was informed that he could not prosecute an appeal unless the trial
court gave its permission. In Cause No. 11-12-00226-CR, the trial court’s certification shows
that appellant waived his right of appeal.       In Cause No. 11-12-00225-CR, the trial court
originally certified that this “is not a plea-bargain case, and the defendant has the right of
appeal.” The trial court subsequently entered an amended certification in our Cause No. 11-12-
00225-CR indicating that this “is a plea bargain case, and the defendant has NO right of appeal”
and that “the defendant has waived the right of appeal.” Also, by letter dated August 9, 2012, the
trial court notified this court that appellant “waived his rights of appeal at the time of the plea in
both cases.”    The documents on file in this court, including the judgments and the plea
agreements, support the trial court’s certification in Cause No. 11-12-00226-CR and the
amended certification in Cause No. 11-12-00225-CR and show that these certifications are not
defective. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
       Furthermore, when a defendant waives his right to appeal, he may appeal only if the trial
court later gives its express permission. See Willis v. State, 121 S.W.3d 400, 403 (Tex. Crim.
App. 2003); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). The trial court’s
certifications indicate that appellant was not given permission to appeal. Because appellant
waived his right to appeal in each cause and because appellant’s appeals are prohibited by
Rule 25.2, we must dismiss these appeals without further action. Rule 25.2(d); Chavez v. State,
183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
       Accordingly, the appeals are dismissed.


August 31, 2012                                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.
                                                  2